t c no united_states tax_court kathryn bernal petitioner v commissioner of internal revenue respondent docket no filed date p filed individual federal_income_tax returns as married filing separate for the taxable years and during these years p was married and was domiciled in california a community_property_state r issued notices of deficiency for the years involved and a timely petition was not filed p later made a request for relief from tax on community_property income pursuant to sec_66 i r c r issued a notice_of_determination denying the request for relief p filed a petition seeking review of r’s determination r moved to dismiss for lack of jurisdiction held unlike sec_6015 i r c sec_66 i r c treatment of community_property income does not provide for jurisdiction permitting a taxpayer to file a stand alone petition in response to a denial of a request for relief made pursuant to sec_66 i r c since we are without jurisdiction to review the denial of the reguest for relief herein and p did not file a timely petition in response to the notices of - - deficiency we shall grant r’s motion to dismiss and strike so much of the petition as seeks review of the denial of the request for relief made pursuant to sec_66 i r c kathryn bernal pro_se david jojola for respondent opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the chief special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction and to strike as to the taxable years and as explained in detail below we shall grant respondent’s motion to dismiss ’ ' section references are to the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure the petition places in dispute the taxable_year as well as the taxable years through respondent does not seek dismissal with respect to thus the order will strike references to all tax years other than as the record is incomplete we do not address jurisdictional issues with respect to in this opinion - - background petitioner filed for divorce from her spouse in date it is not clear from the record whether or when the divorce was finalized petitioner filed individual federal_income_tax returns as married filing separate for the taxable years and in date petitioner alleges that she filed the returns after she learned of an outstanding federal_income_tax liability upon filing for bankruptcy under chapter in or around date in a notice_of_deficiency dated date respondent determined that petitioner was liable for deficiencies of dollar_figure and dollar_figure for the taxable years and and failure_to_file additions to tax under sec_6651 of dollar_figure and dollar_figure respectively in a notice_of_deficiency also dated date respondent determined that petitioner was liable for deficiencies of dollar_figure and dollar_figure for the taxable years and and failure_to_file additions to tax under sec_6651 of dollar_figure and dollar_figure respectively the notices of deficiency indicate that the adjustments to income resulted from a community_property split no petition was filed with this court in response to the notices of deficiency on date petitioner filed with respondent form_8857 request for innocent spouse relief requesting relief from - - income_tax_liability on community_property income for the taxable years through petitioner stated in an attachment to form_8857 that code sec_6015 contains significant provisions designed to protect married taxpayers from the misdeeds of their spouses further i understand that innocent spouse relief is available under an apportioned basis my understanding is the irs is authorized to provide equitable innocent spouse relief to spouses in community_property states who do not file joint returns additionally divorced taxpayers and married taxpayers who are legally_separated or who have been living apart for at least one year are permitted to elect separate tax_liability despite having filed a joint_return in the attachment to form_8857 petitioner further alleged that she lived separate and apart from her spouse for more than year her spouse was physically and mentally abusive her spouse lied to her about the filing of tax returns her monthly gross_income was dollar_figure and she would suffer undue and significant hardship unless the requested relief was granted respondent issued two final notices of determination to petitioner each dated date the explanation of items attached to the notice_of_determination for the year stated as follows we have disallowed your claim for the tax_year because you have not met the requirements of sec_6015 for equitable relief as follows you had reasonable belief that the tax was form_8857 does not appear to differentiate whether relief is regquested under sec_66 or under sec_6015 --- - paid or going to be paid at the time you signed the return you would be unable to pay basic living_expenses if not relieved of the liability your spouse has a legal_obligation to pay the tax debt you are in compliance with federal tax laws the other notice_of_determination dated date relates to the taxable years and the explanation of items attached to that notice stated as follows you have not established that you met the requirements of sec_66 for innocent spouse relief you have not met the following factors you did not know or have reason to know of your husband’s community_income you have economic hardship your ex-husband is legally obligated to pay tax debt you are in full compliance with federal tax laws the notice_of_determination also stated in part as follows we cannot grant your request for innocent spouse relief under sec_66 of the internal_revenue_code from the unpaid balance and or understatement of the tax you can contest our determination by filing a petition with the united_states tax_court you have days from the date of this letter to file your petition -- - on date petitioner filed’ a petition for determination of relief with respect to the and tax years petition with the court petitioner disagrees with respondent’s determination that she is not entitled to equitable relief from liability for the understatement_of_tax under sec_6015 and that she has not met the requirements of sec_66 for innocent spouse relief at the time she filed her petition petitioner resided in riverside california in response to the petition respondent filed the motion to dismiss at issue respondent contends that the court lacks jurisdiction to review respondent’s determination made pursuant to sec_66 and that unlike sec_6015 sec_66 does not provide for a stand alone proceeding whereby an individual can petition the tax_court in response to a determination discussion all property real or personal wherever situated acquired by a married_person during the marriage while domiciled in california is community_property cal fam code sec west the envelope in which the petition was contained reflects a u s postal service postmark of date we assume that the delay in receipt resulted from the aftermath of the events of date see sec_7502 - under a community_property regime each spouse is entitled to file a separate federal_income_tax return if separate returns are filed then generally each spouse must report half of the community_income and each spouse is liable for federal income taxes on that share 403_us_190 181_f3d_1002 9th cir affg tcmemo_1997_97 72_tc_340 under certain circumstances sec_66 provides that a taxpayer may be relieved of liability from federal_income_tax on community_property income earned by a spouse sec_66 provides that community_property income may be treated as the income of the spouse who rendered the personal services when the income is not transferred between the spouses and the spouses live apart and do not file a joint_return sec_66 allows the secretary to disallow the benefits of community_property_laws if the taxpayer acted as if he were solely entitled to the income and failed to notify his spouse of the nature and amount of the income before the due_date for filing the return sec_66 provides as follows sec_66 as amended by the internal_revenue_service restructuring and reform act of publaw_105_206 b 112_stat_739 as reflected above is effective for any liability for tax arising after date and any liability for tax arising on or before that date but remaining unpaid as of that date sec c spouse relieved of liability in certain other cases --- under regulations prescribed by the secretary if-- an individual does not file a joint_return for any taxable_year such individual does not include in gross_income for such taxable_year an item of community_income properly includible therein which in accordance with the rules contained in sec_879 would be treated as the income of the other spouse the individual establishes that he or she did not know of and had no reason to know of such item of community_income and taking into account all facts and circumstances it is inequitable to include such item of community_income in such individual’s gross_income then for purposes of this title such item of community_income shall be included in the gross_income of the other spouse and not in the gross_income of the individual under procedures prescribed by the secretary if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either attributable to any item for which relief is not available under the preceding sentence the secretary may relieve such individual of such liability the commissioner has issued guidance concerning the factors that he will consider when determining whether to grant equitable relief to an innocent spouse under sec_66 and sec_6015 sec_6015 provides that an individual who has made a joint_return may elect to seek relief from joint_and_several_liability on such return because petitioner and her spouse did not file joint returns for any of the years which are the subject matter of the motion to dismiss the provisions of sec_6015 for continued - notice_98_61 1998_2_cb_756 revproc_2000_15 2000_1_cb_447 sec_1_66-1 through proposed income_tax regs fed reg date revproc_2000_15 supra also provides that the taxpayer seeking equitable relief under sec_66 must file form_8857 or other similar statement signed under penalties of perjury within years of the first collection activity against the requesting spouse under sec_1 g proposed income_tax regs supra the requesting spouse must file form_8857 or other written request signed under penalties of perjury indicating why such relief is appropriate within the time period prescribed in paragraph g of sec_1_66-4 proposed income_tax regs supra the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress sec_7442 88_tc_1175 85_tc_527 in a deficiency proceeding we may review a taxpayer’s request for relief under sec_66 in such circumstance we must decide whether the commissioner abused his discretion see hardy v commissioner supra morris v commissioner tcmemo_2002_17 beck v commissioner tcmemo_2001_198 the court continued relief from joint_and_several_liability on joint returns are inapplicable see 119_tc_191 - also has jurisdiction to consider appropriate spousal defenses in the context of a petition for review of a lien or levy action sec_6330 a and d a sec_301_6330-1 proced admin regs unlike sec_6015 sec_66 does not specifically and separately grant this court jurisdiction over the commissioner’s denial of equitable relief under sec_66 in 114_tc_324 we considered a petition filed under the stand alone provisions of sec_6015 we pointed out in fernandez that our jurisdiction depended upon the specific provisions of sec_6015 a id pincite in fact sec_6015 sets forth specific and separate provisions for filing a petition for review of the appropriate relief available with respect to a claim for relief from joint_and_several_liability while sec_66 permits a spouse who does not file joint returns to seek relief from the effects of community_income said section does not contain a parallel provision to sec_6015 providing for review by the tax_court without such a parallel provision the conclusion is evident that we do not have jurisdiction to consider a stand alone petition under sec_66 as noted supra note sec_66 was amended at the same time as the enactment of sec_6015 there is nothing in the statute or legislative_history from which we could conclude that congress intended to provide independent stand alone review by the tax_court of the denial of a claim for relief under sec_66 sec_66 contemplates that petitioner be given the opportunity to request administrative relief from liability for income_tax on community_property income petitioner filed a form_8857 and requested such relief although petitioner is dissatisfied with respondent’s determination not to grant relief there is no provision in sec_66 that would vest the court with jurisdiction to review respondent’s administrative determination ’ as previously indicated on date respondent issued petitioner two separate notices of deficiency one with respect to the and tax years and the other with respect to the and tax years to the extent that the petition in this case may be considered an attempt to commence a deficiency proceeding the petition is untimely the petition in this case was filed date which is more than years after the mailing of the notices of deficiency petitioner has ’ respondent’s erroneous statement in the notice_of_determination that petitioner may challenge the determination by filing a petition with the court within days is not a basis for the court to exercise jurisdiction absent authorization by statute see 112_tc_123 concluding that the court lacks jurisdiction over an interest abatement case because taxpayers’ original request for abatement was filed and denied before effective date of statute 95_tc_617 kraft v commissioner tcmemo_1997_476 -- not alleged that she did not receive the notices of deficiency in sufficient time to timely petition or that the notices of deficiency are otherwise invalid see 92_tc_729 affd 935_f2d_1282 3d cir accordingly we shall grant respondent’s motion to dismiss this case for lack of jurisdiction with respect to the taxable years and to reflect the foregoing an order will be issued granting respondent’s motion to dismiss for lack of jurisdiction and to strike as to taxable years and
